Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00003-CV

                                IN THE INTEREST OF C.C., a Child

                     From the 198th Judicial District Court, Kimble County, Texas
                                  Trial Court No. DCV-2012-1292
                               Honorable Susan Hern, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 5, 2014

DISMISSED FOR WANT OF PROSECUTION;
MOTION TO DISMISS DENIED AS MOOT

           The clerk’s record was originally due on February 3, 2014. On January 31, 2014, the trial

court clerk filed a Notification of Late Record, stating the clerk’s record would not be filed because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the record

and that appellant is not entitled to appeal without paying the fee. On February 3, 2014, appellee

filed a motion to dismiss on the grounds that appellant’s notice of appeal was untimely.

           Because the clerk’s record had not yet been filed, on February 4, 2014, this court ordered

appellant to provide written proof to this court no later than February 14, 2014 that either (1) the

clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant

is entitled to appeal without paying the clerk’s fee. Our order cautioned appellant that if he failed
                                                                                 04-14-00003-CV


to file such written proof within the time provided, this appeal would be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b).

       Appellant has not responded; therefore, this appeal is dismissed for want of prosecution.

Appellee’s motion to dismiss is denied as moot.


                                                  PER CURIAM




                                              -2-